 Case 2:20-cv-07323-ODW-AFM Document 2 Filed 08/13/20 Page 1 of 3 Page ID #:97



1    CALL & JENSEN
     A Professional Corporation
2    Matthew R. Orr, Bar No. 211097
3    Nilab Rahyar Tolton, Bar No. 272810
     610 Newport Center Drive, Suite 700
4    Newport Beach, CA 92660
     Tel: (949) 717-3000
5    Fax: (949) 717-3100
6
     morr@calljensen.com
     ntolton@calljensen.com
7
     RUMBERGER KIRK & CALDWELL
8    A Professional Association
     Daniel J. Gerber, Florida Bar No. 0764957 (Pro Hac Vice Pending)
9    300 South Orange Avenue, Suite 1400 (32801)
10   Post Office Box 1873
     Orlando, Florida 32802-1873
11   Tel: (407) 872-7300
     Fax: (407) 841-2133
12   dgerber@rumberger.com (primary)
13
     docketingorlando@rumberger.com and
     dgerbersecy@rumberger.com (secondary)
14
     Attorneys for Defendants Vitamin Shoppe Industries LLC,
15   erroneously sued as The Vitamin Shoppe, Inc.,
     Nutraceutical Corporation, and Seychelles Organics, Inc.
16

17
                              UNITED STATES DISTRICT COURT
18
                          CENTRAL DISTRICT OF CALIFORNIA
19

20
     JEANNE FJELSTAD,                             Case No.   2:20-cv-7323

21               Plaintiff,                       NOTICE OF INTERESTED PARTIES
                                                  PURSUANT TO LOCAL RULE 7.1-1
22   vs.                                          AND CORPORATE DISCLOSURE
                                                  STATEMENT PURSUANT TO
23 THE VITAMIN SHOPPE,                            FEDERAL RULE OF CIVIL
24 NORTHRIDGE, a California entity;               PROCEDURE 7.1
   NUTRACEUTICAL CORPORATION;
25 SEYCHELLES ORGANICS, INC.;
   VITAMIN SHOPPE, INC.; and DOES 1
26 through 100, inclusive,,                       Complaint Filed: January 3, 2020
27
                                                  Trial Date: None Set
                 Defendants.
28

                                                -1-
                    NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE 7.1-1
 Case 2:20-cv-07323-ODW-AFM Document 2 Filed 08/13/20 Page 2 of 3 Page ID #:98



1          The undersigned counsel of record for Defendant Vitamin Shoppe Industries
2    LLC, erroneously sued as The Vitamin Shoppe, Inc., certifies, pursuant to Federal Rule
3    of Civil Procedure Rule 7.1 and Local Rule 7.1-1, that the following listed parties may
4    have a pecuniary interest in the outcome of the case. These representations are made to
5    enable the Court to evaluate possible disqualification or recusal.
6

7          1.     Valor Acquisition, LLC
8          2.     Franchise Group Newco V, LLC
9          3.     Franchise Group Intermediate V, LLC
10         4.     Franchise Group Intermediate Holdco, LLC
11         5.     Franchise Group New Holdco, LLC
12         6.     Franchise Group, Inc.
13         7.     Lloyd’s of London
14         8.     Aon Ltd (Europe)
15

16         Vitamin Shoppe Industries LLC is a single member New York LLC, solely
17   owned by Valor Acquisition, LLC (“Valor”), a Delaware LLC. Valor is a single
18   member LLC, solely owned by Franchise Group Newco V, LLC (“Newco”), a
19   Delaware LLC. Newco is a single member LLC, solely owned by Franchise Group
20   Intermediate V, LLC (“FGIV”), a Delaware LLC. FGIV is a single member LLC, solely
21   owned by Franchise Group Intermediate Holdco, LLC (“FGIH”), a Delaware LLC.
22   FGIH is a single member LLC, solely owned by Franchise Group New Holdco, LLC
23   (“FGNH”), a Delaware LLC. FGNH is a single member LLC, solely owned by
24   Franchise Group, Inc. (“FG”), a Delaware corporation. Lloyd’s of London and Aon Ltd
25   are insurance carriers who may be liable to satisfy all or part of a possible judgment in
26   this action or for costs of defense.
27

28

                                                 -2-
                     NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE 7.1-1
 Case 2:20-cv-07323-ODW-AFM Document 2 Filed 08/13/20 Page 3 of 3 Page ID #:99



1 Dated: August 13, 2020                   CALL & JENSEN
                                           A Professional Corporation
2                                          Matthew R. Orr
                                           Nilab Rahyar Tolton
3

4
                                       By:/s/ Matthew R. Orr ____________
5                                          Matthew R. Orr
6                                          Attorneys for Defendants Vitamin Shoppe
                                           Industries LLC, erroneously sued as The
7                                          Vitamin    Shoppe,    Inc.,    Nutraceutical
                                           Corporation, and Seychelles Organics, Inc.
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             -3-
                 NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE 7.1-1
